IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Personal Restraint )                     No. 80384-1-I
 Petition of:                            )
                                         )                     DIVISION ONE
 CHARLIE SHAKER HELO,                    )
                                         )                     UNPUBLISHED OPINION
                      Petitioner.        )
                                         )

        Hazelrigg, J.— When counsel assumes representation in a criminal case but

fails to review the court file and is therefore unaware of information which would allow

them to undertake a complete investigation and make informed decisions about the

defense, counsel’s performance is deficient.                Here, the deficient performance

prejudiced Charlie S. Helo. We grant Helo’s personal restraint petition, vacate his

conviction, and remand for a new trial.


                                             FACTS

        For several years, Charlie Helo stored a vehicle at the home of his nephew,

Tawfique Helo.1 In July 2013, Helo contacted his nephew multiple times and

demanded that he return the vehicle. On July 2, 2013, Tawfique and a cousin,




        1
          The underlying facts of Charlie Helo’s conviction are derived from this court’s unpublished
decision resolving his direct appeal. State v. Helo, No. 75655-9-I (Wash. Ct. App. Apr. 30, 2018)
(unpublished) http://www.courts.wa.gov/opinions/pdf/756559.pdf.


  Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 80384-1-I/2

Joseph Helo, drove the vehicle to Helo’s home.2 Tawfique’s girlfriend followed in

a separate car.

       When he arrived, Tawfique began recording a video on his cell phone.

Joseph and Tawfique’s girlfriend parked nearby and waited. Helo emerged from

his house carrying a firearm and his cell phone.             Helo was on a call with a

Marysville police officer.     Helo pointed the gun at his nephew and the two

exchanged “heated words.” Helo’s young children came outside and stood beside

him as he waived the firearm. After Helo and his nephew traded further “insults

and accusations,” Tawfique left the property.

       According to Chris Farley, the police officer who was speaking to Helo when

Tawfique arrived, Helo was “rambling and not making sense.”                     During the

conversation, Helo mentioned that he had a gun and the officer heard the sound

of the slide being racked in a semiautomatic pistol. When another police officer

contacted Helo after the incident, he did not mention threats, self-defense, or

anything else about the encounter with his nephew, and instead, talked at length

about an illness.

       The State charged Helo with second degree assault. Helo was initially

represented by two attorneys who informed the State that Helo intended to assert

self-defense.

       In November 2014, the court granted Helo’s attorneys’ request for a

competency evaluation. That evaluation occurred on January 22, 2015. The

Washington State Hospital (WSH) psychologist who performed the evaluation, Dr.


       2
            Because Tawfique and Joseph Helo share the same last name as Charlie Helo, we use
their first names in some instances for clarity. We intend no disrespect.


                                             2
No. 80384-1-I/3

Phyllis Knopp, determined that Helo was not competent to stand trial. Knopp

concluded that Helo suffered from Major Depressive Disorder and made a

provisional diagnosis of “Other Specified Neurodevelopmental Disorder.”

          The court ordered Helo to report to WSH for up to 90 days of treatment to

restore competency and for reevaluation, as soon as a bed became available.

Meanwhile, on March 24, 2015, a new attorney, Max Harrison, filed a notice of

appearance on Helo’s behalf.

          Helo was not admitted to WSH until August 11, 2015. Upon admission, a

staff psychiatrist noted that Helo’s insight and judgment appeared to be “adequate

and intact.” The psychiatrist further noted Helo’s report that his cognitive problems

appeared to be related to medications, Oxycontin and Xanax, that he had ceased

taking.

          After reevaluation on August 24, 2015, another WSH psychologist, Dr.

Lauren Smith, determined that Helo was competent to proceed to trial. Smith

noted that Helo’s symptoms appeared to have abated after he discontinued

several medications he was taking at the time of the January 2015 evaluation.

Therefore, she concluded “it is likely that his presentation at the time of his previous

evaluation with Knopp was likely a result of side effects of the many medications

he was taking rather than symptoms of an underlying mental illness.”

          Helo’s attorney passed away in September 2015. Yet another attorney,

Gurjit Pandher, began representing him in November 2015. The court continued

the trial date to February 2016, and shortly before trial, the State filed an amended

information adding a firearm enhancement to the charge. Pandher filed a notice




                                           3
No. 80384-1-I/4

indicating an intent to present witness testimony on the issue of self-defense. The

court also granted the defense’s motion in limine to exclude evidence related to

Helo’s alleged drug use.

       At trial, Helo claimed that he was acting in self-defense and asserted that

the State failed to prove that Helo’s conduct placed Tawfique in fear. The jury

viewed the cell phone video recording of the encounter. Helo did not testify. The

jury convicted him as charged.

       After his conviction but before sentencing, a new attorney appeared on

Helo’s behalf and filed a motion seeking a new trial based on ineffective assistance

of trial counsel. Helo argued that Pandher failed to adequately investigate and

present evidence to support his claim of self-defense. The trial court denied the

motion and sentenced Helo to 48 months of confinement.

       Helo appealed, challenging the denial of his motion for a new trial. Helo

argued that counsel should have presented additional evidence of his nephew’s

aggressive behavior and called Helo’s spouse as a witness. This court observed

that counsel presented substantial evidence of self-defense. And, even assuming

deficient performance, in light of the recording and the failure to report self-defense

immediately after the incident, Helo could not establish prejudice.

       Helo filed a timely personal restraint petition, alleging that trial counsel

rendered ineffective assistance of counsel by failing to investigate a possible

mental health defense. Helo supported his petition with documents to indicate that

Pandher was unaware of the WSH competency evaluations. Helo also provided




                                          4
No. 80384-1-I/5

declarations of medical and legal experts to show that the facts warranted

investigation of Helo’s mental status at the time of the crime.

       This court determined that Helo’s petition could not be determined solely on

the record and transferred the matter to the superior court for a reference hearing.

See RAP 16.11(b).        The superior court conducted a reference hearing to

determine: (1) whether trial counsel’s conduct in failing to investigate Helo’s mental

health status at the time of the crime was constitutionally deficient and, (2) whether

Helo was prejudiced by his attorney’s performance.

       The superior court considered the testimony of Helo’s former counsel,

another criminal defense attorney, and a clinical and forensic psychologist and a

number of exhibits. The court entered findings including the following:

               39. At a reference hearing in this matter, [Helo’s trial attorney]
       testified that he was not aware that the defendant had been deemed
       incompetent to stand trial and did not know that the defendant had
       spent time at Western State Hospital for competency restoration.
       [The attorney] did not review the court file and was, therefore
       unaware of the Western State reports.
       ...
               43. Licensed Psychologist Natalie Novick Brown testified on
       the defendant’s behalf at the reference hearing. (see exhibit 6 for
       qualifications).

              44. In her report, admitted as Exhibit 12, Dr. Brown concluded,
       based on collateral interviews and reports from the defendant, his
       brother Tony, and the initial Western State evaluation, that the
       defendant had spina bifida, which caused lifelong cognitive and
       adaptive impairments resulting in developmental disability[].

              45. Dr. Brown’s report concluded, “before, during, and after
       the time of the offense, Charlie Helo exhibited impaired thinking and
       disorganized behavior. At the time of the offense, he was a
       developmentally disabled adult whose capacity to form intentions
       and control his behavior was severely diminished by the combined
       effects of his underlying medical condition (i.e. spina bifida) and the
       medications he was taking.” Ex. 12, pg.19.



                                           5
No. 80384-1-I/6


            46. Dr. Brown testified that “the medication on top of the
      underlying developmental disability increased his thinking problems
      and ability to exercise good judgment, form intentions and control his
      behavior.”

             47. When asked specifically about the defendant’s ability to
      form the intent to threaten Tawfique and cause him fear and
      intimidation, Dr. Brown testified that his ability to form that intent was
      “impaired”.
      ...
             49. Both parties essentially agreed, and the Court finds, that
      [Helo’s attorney’s] failure to review the court file, to learn of the
      Western State evaluations, and to investigate his client’s mental
      state at the time of the offense fell below the reasonable standard of
      care for an attorney in this case.

              50. This Court also finds that Dr. Brown’s testimony would
      likely have been admitted at trial on the issue of the Defendant’s
      capacity to form the intent to commit the crime and that, therefore,
      either a diminished capacity instruction or a voluntary intoxication
      instruction would have been warranted.

              51. It is very difficult to say whether Dr. Brown’s testimony, in
      and of itself, creates a reasonable probability of changing the
      outcome of the trial. Her testimony was that the defendant’s capacity
      to form intentions and control his behavior was “severely
      diminished”, and that the defendant’s ability to form the intent to
      cause Tawfique fear was “impaired”. The outcome would be more
      likely to be different if Dr. Brown testified that the defendant was
      “unable” to form that intent or something similarly definitive.
      Additionally, the evidence admitted at trial (defendant’s statements
      on the phone and the video) seems to show that the defendant did
      intend to either intimidate Tawfique or to create apprehension and
      fear of bodily injury in Tawfique, in order to get Tawfique to leave the
      area of the defendant's property (after dropping off the car). As such,
      it does not appear that there is a reasonable probability that, given
      only the option of Second Degree Assault, the outcome of the trial
      would have been different with Dr. Brown’s testimony.

             [52]. On the other hand, with Dr. Brown’s testimony regarding
      his diminished capacity to form intent, and if the defendant and his
      attorney had made the tactical decision to offer the lesser included
      crime of [Unlawful Display of a Firearm], there appears to be a
      reasonable probability that a jury would have convicted of only the
      lesser included. However, it is not clear to this Court that either the



                                          6
No. 80384-1-I/7

        defendant or his attorney would have wanted the jury to have the
        option of a lesser included offense given the defendant’s apparently
        strong belief that he acted in self-defense and was, therefore,
        altogether innocent.3


                                            ANALYSIS

I.      Standard of Review

        Relief by means of a collateral challenge to a conviction is extraordinary and

a petitioner must meet a high standard before this court will disturb an otherwise

settled judgment. In re Pers. Restraint Petition of Coats, 173 Wn.2d 123, 132, 267

P.3d 324 (2011). An appellate court may grant relief to a petitioner who is under

unlawful restraint. RAP 16.4; In re Pers. Restraint Petition of Cook, 114 Wn.2d

802, 805, 792 P.2d 506 (1990). Restraint is unlawful when a conviction is obtained

in violation of the United States Constitution or the laws of the State of Washington.

RAP 16.4(c)(2). To obtain relief by way of a personal restraint petition, a petitioner

must establish either constitutional error that caused actual and substantial

prejudice or a nonconstitutional error that constitutes a fundamental defect that

results in a complete miscarriage of justice. In re Pers. Restraint Petition of Davis,

152 Wn.2d 647, 671–72, 101 P.3d 1 (2004).

        The Sixth Amendment to the United States Constitution and article I, section

22 of the Washington Constitution guarantee the right to effective assistance of

counsel to help ensure a fair trial. State v. Grier, 171 Wn.2d 17, 32, 246 P.3d 1260

(2011). To prevail on an ineffective assistance of counsel claim, a defendant must


        3
         Although the court’s ultimate finding refers to unlawful possession of a firearm, the earlier
discussion in its ruling makes it clear that the court was addressing the likelihood of prejudice if
counsel had presented Brown’s testimony at trial and requested an instruction on unlawful display
of a weapon as a lesser included offense.


                                                  7
No. 80384-1-I/8

show both deficient performance and resulting prejudice.              Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

Constitutionally adequate assistance requires that “‘counsel must, at a minimum,

conduct a reasonable investigation enabling [counsel] to make informed decisions

about how best to represent [the] client.’” In re Pers. Restraint of Fleming, 142

Wn.2d 853, 866, 16 P.3d 610 (2001) (emphasis omitted) (quoting Sanders v.

Ratelle, 21 F.3d 1446, 1456 (9th Cir.1994)).

       To establish prejudice, a defendant must show there is a reasonable

probability that the result of the trial would have been different but for counsel's

deficient performance. Strickland, 466 U.S. at 694. A “reasonable probability” is

lower than a preponderance standard. State v. Estes, 188 Wn.2d 450, 458, 395

P.3d 1045 (2017). “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694. A personal restraint

petitioner who makes a successful ineffective assistance of counsel claim meets

the burden of showing actual and substantial prejudice. State v. Buckman, 190

Wn.2d 51, 63, 409 P.3d 193 (2018); In re Pers. Restraint Petition of Crace, 174

Wn.2d 835, 846–47, 280 P.3d 1102 (2012).

       Ineffective assistance of counsel claims present mixed questions of law and

fact. State v. Lopez, 190 Wn.2d 104, 116, 410 P.3d 1117 (2018). We review a

trial court’s factual findings made in the course of deciding an ineffective

assistance issue for substantial evidence. Id. We review the legal conclusions

flowing from the factual findings and testimony de novo. Id. at 116–17.




                                         8
No. 80384-1-I/9

       The superior court found that Helo’s trial counsel failed to review the court

file and was therefore unaware of the prior determination of incompetency which

would have supported a defense of diminished capacity or provided a basis to

advocate for a lesser included offense instruction. The parties do not appear to

challenge this finding and the record supports it. The parties also do not appear

to dispute that this factual finding supports the determination that Helo’s attorney’s

performance was constitutionally inadequate.

       Helo contends that the attorney’s failure to apprise himself of the matters in

the court file was prejudicial because, without complete information, counsel was

unable to make informed choices about his defense or fully advise him. Helo

claims he was specifically prejudiced because, as the superior court found, (1)

Brown’s or similar expert testimony would have been admissible at trial, (2) such

testimony would have supported both a jury instruction on diminished capacity and

a lesser included offense instruction, and (3) there is a reasonable probability that

a jury would have convicted him of a lesser crime, if that option had been available.

       In order to prove that Helo committed second degree assault under RCW

9A.36.021(1)(c) the State had to prove that he acted with the intent to create

apprehension or fear of bodily injury. See State v. Abuan, 161 Wn. App. 135, 154,

257 P.3d 1 (2011) (an act done with intent to create in another apprehension and

fear of bodily injury, which in fact creates a reasonable apprehension and imminent

fear of bodily injury, is a common law definition of assault recognized in

Washington). “Diminished capacity ‘allows a defendant to undermine a specific

element of the offense, a culpable mental state, by showing that a given mental




                                          9
No. 80384-1-I/10

disorder had a specific effect by which his ability to entertain that mental state was

diminished.’” State v. Clark, 187 Wn.2d 641, 650, 389 P.3d 462 (2017) (quoting

State v. Gough, 53 Wn. App. 619, 622, 768 P.2d 1028 (1989)).

       According to the State, the evidence conclusively established that Helo was

capable of forming intent to create fear of injury amounting to assault. Therefore,

the admission of evidence that counsel could have discovered and developed in

conjunction with a diminished capacity jury instruction would not have changed the

outcome. The State relies on the video recording, which is thoroughly described

in the record and apparently showed Helo pointing a gun at Tawfique while

ordering him to drop the car keys. The State also points to Helo’s statements to

Farley just before the confrontation, indicating that he had a firearm and was

unafraid of going to prison as unequivocal evidence of Helo’s intent. Given this

evidence, the State maintains that evidence about Helo’s cognitive and executive

functioning would not have been persuasive.

       But it is reasonably probable that Brown’s opinion that, at the time of the

offense, Helo’s “capacity to form intentions and control his behavior was severely

diminished” by the combined effects of his underlying medical condition and

medications would have affected the jury’s interpretation of the evidence. The

behavior captured on video and some of Helo’s statements could certainly support

the claim that Helo intended to create fear or apprehension of physical injury, but

there was other evidence that cast doubt on Helo’s ability to form the requisite

intent. For instance, all of the State’s witnesses described Helo’s behavior as

strange, crazy, and/or incoherent during the incident and in the general timeframe.




                                         10
No. 80384-1-I/11

And Farley reported that when he tried to find out why a police presence was

needed when Tawfique was returning the vehicle, Helo did not respond coherently

and “rambl[ed] about different things.”           When police contacted Helo directly

following the incident to obtain his statement, Helo again “began to ramble on”

nonsensically. According to the police report, officers determined it was “not safe”

at that time to confront Helo at his home because of his “mental state.” The video

also apparently depicts Helo erratically waiving the firearm around and stating to

Tawfique, a close relative, “I don’t know you.”           This contextual evidence in

conjunction with expert testimony could have led the jury to conclude that Helo’s

behavior was susceptible to more than one interpretation and to question whether

he acted with the specific intent required for second degree assault.

       The State acknowledges that unlawful display of a weapon can be a lesser

included offense of second degree assault. See State v. Prado, 144 Wn. App.

227, 243, 181 P.3d 901 (2008) (each element of the lesser included offense of

unlawful display of a weapon is a necessary element of the offense of first degree

assault).     Nevertheless, the State maintains that Helo was not prejudiced by

counsel’s failure to request an instruction on the lesser crime. The State argues

that Helo would not have been entitled to a lesser included offense instruction

because the evidence as a whole does not support the inference that Helo

committed only unlawful display of a weapon. But, as our supreme court recently

clarified, the factual prong of State v. Workman4 does not require evidence that

would exclude commission of the greater offense. State v. Coryell, __ Wn.2d __,



       4
           90 Wn.2d 443, 447–48, 584 P.2d 382 (1978).


                                             11
No. 80384-1-I/12

483 P.3d 98, 109 (2021) (the question is not whether the evidence excludes the

greater charged crime; it is whether the evidence raises an inference that the

lesser degree or lesser included offense was committed).5

        Echoing the superior court’s findings, the State also asserts that even if

counsel had been aware of the competency issue, Helo would not have sought a

lesser included offense instruction because he was firmly convinced that he acted

lawfully in self-defense. Therefore, the State asserts that Helo cannot demonstrate

the prejudice necessary to support his claim.

        The court’s factual findings do not support this conclusion. Pandher testified

at the reference hearing that Helo would not agree to plead guilty to second degree

assault with no enhancement because he believed he was “innocent of the crime.”

This testimony does not establish that Helo would have refused to consider a

defense that could have given rise to a reasonable doubt about his intent. And the

statement in Helo’s motion for a new trial asserting that he would not have

“approved” of a strategy that “conflicted with or diluted his self-defense claim,” was

made in the context of the argument that Pandher failed to fully inform Helo about

the impact of his failure to testify in support of his defense. There is no reason to

assume that Helo would have resisted a strategy of seeking a lesser included




        5
           This case does not require us resolve the conflict between the standard of prejudice
articulated by our supreme court in State v. Grier, 171 Wn.2d 17, 41–41 246 P.3d 1260 (2011), and
the one articulated by the United States Ninth Circuit Court of Appeals in Crace v. Herzog, 798
F.3d 840, 849 (9th Cir. 2015), rejecting our Supreme Court’s analysis of the Strickland prejudice
standard in the context of ineffective assistance of counsel involving lesser included instructions.
Both cases are inapplicable because the deficient performance here was not simply a failure to
request a lesser included instruction; it was the failure to uncover information that would have
informed counsel’s strategy and led to further investigation and the development of relevant
exculpatory evidence.


                                                12
No. 80384-1-I/13

offense instruction if counsel had investigated his mental status and advised him

that challenging the State’s proof of intent was a viable and advisable strategy.

        Perhaps more importantly, the State’s argument assumes that Helo had to

agree, not only with the objective of litigation, but also with the means to pursue it.

This is incorrect.

        It is a cardinal rule of attorney-client relations that “a lawyer shall abide by

a client’s decisions concerning the objectives of representation and . . . shall

consult with the client as to the means by which they are to be pursued.” Rules of

Professional Conduct (RPC) 1.2(a). In the criminal context, certain decisions must

ultimately rest with the defendant after consultation with the lawyer, including what

plea to enter, whether to waive a jury trial, whether to testify, and whether to

appeal. ABA CRIMINAL JUSTICE STANDARDS FOR THE DEFENSE FUNCTION std. 4–5.2

(4th ed.2015); RPC 1.2(a). “An attorney undoubtedly has a duty to consult with

the client regarding important decisions, including questions of overarching

defense strategy. That obligation, however, does not require counsel to obtain the

defendant’s consent to every tactical decision.” Florida v. Nixon, 543 U.S. 175,

187, 125 S. Ct. 551, 160 L. Ed. 2d 565 (2004) (internal quotation marks and citation

omitted). “The adversary process could not function effectively if every tactical

decision required client approval.”6 Taylor v. Illinois, 484 U.S. 400, 418, 108 S. Ct.

646, 98 L. Ed. 2d 798 (1988).


        6
          While the constitutional right to effective assistance of counsel places an outer limit on
the attorney’s decision-making power, Strickland v. Washington, 466 U.S. 668, 684–86, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984), does not define the Sixth Amendment right to counsel in terms of
the defendant’s right to control the defense. Stenson, 142 Wn.2d at 733 (decision to admit guilt in
penalty phase of capital trial over the objection of the accused fell within the province of counsel to
determine matters of strategy); see also State v. Cross, 156 Wn.2d 580, 605–06, 132 P.3d 80
(2006), abrogated by State v. Gregory, 192 Wn.2d 1, 427 P.3d 621 (2018) (decision to present


                                                 13
No. 80384-1-I/14

        Generally, counsel, not the client, “‘is in charge of the choice of trial tactics

and the theory of defense.’” In re Pers. Restraint of Stenson, 142 Wn.2d 710, 734,

16 P.3d 1 (2001) (quoting United States v. Wadsworth, 830 F.2d 1500, 1509 (9th

Cir.1987)). And specifically, the decision of whether to include or exclude a lesser

included offense rests ultimately with defense counsel. Grier, 171 Wn.2d at 31–

32.

        Helo pleaded not guilty, so the objective of the representation was to have

the jury find him not guilty. Helo’s counsel had an obligation to mount a defense

consistent with that objective and to consult with Helo. Even if Helo disagreed with

the decision to request instructions on diminished capacity or a lesser included

offense, defense counsel was not bound to follow Helo’s preferred strategy.

Counsel would have fulfilled his duty by pursuing a reasoned trial strategy in light

of the available evidence, so long as that strategy did not override Helo’s choice

of plea.

        Here, had counsel presented expert testimony related to Helo’s capacity

and requested instructions on diminished capacity and a lesser included offense,

there is a reasonable probability that the jury would have acquitted Helo or

convicted him of unlawful display of a weapon instead of second-degree assault.

Helo has demonstrated error that undermines our confidence in the verdict.




evidence about the accused’s mental health at sentencing, over his objection, properly rested with
defense counsel).


                                               14
No. 80384-1-I/15

      We grant Helo’s personal restraint petition, reverse his conviction, and

remand for a new trial.




WE CONCUR:




                                     15